I agree with the foregoing opinion in thinking that no valid distinction in principle can be drawn between the situation here presented and the situation presented in the case of State ex rel Eveland v. Erickson, 44 S.D. 63, 182 N.W. 315, 13 A.L.R. 1189. I am not convinced of the soundness of the doctrine promulgated by the Eveland Case, but, if the doctrine of that case is to continue as the rule of law of this state, I think it should be applied here. The statute providing for the exemption of property "used exclusively for charitable, benevolent or religious purposes," there ought not, in all fairness and justice, to be one test of exclusive use for a religious or benevolent society and a different test of exclusive use for a charitable society. I concur, therefore, in the reversal of the judgment appealed from. *Page 208